Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0006], line 1, change “FIG. 4 is a diagram” to --- FIGS. 4(a) to 4(c) are diagrams ---.
In paragraph [0007], line 1, change “FIG. 5 is a graph” to --- FIGS. 5(a) to 5(c) are graphs ---.
In paragraph [0026], line 4, change “the fixing unit” to --- a fixing unit ---.
In paragraph [0027], line 1, change “including a” to --- including the ---.
In paragraph [0027], line 2, change “a fixing unit” to --- the fixing unit ---.
In paragraph [0028], lines 7-9, change “apparatus” to --- image forming apparatus 1 ---.

In paragraph [0031], line 4, change “apparatus” to --- image forming apparatus 1 ---.
In paragraph [0032], line 3, change “apparatus” to --- image forming apparatus 1 ---.
In paragraph [0034], line 2, after “flow passage” insert --- F ---.
In paragraph [0038], line 1, change “4” to --- 4(a) ---.
In paragraph [0038], line 1, after “charging unit” insert --- 12 ---.
In paragraph [0041], line 1, change “FIG. 5 is a graph” to --- FIGS. 5(a) to 5(c) are graphs ---.
In paragraph [0058], line 6, after “the place” insert --- . ---.
In paragraph [0060], line 7, change “121” to --- 121’ ---.
In paragraph [0067], line 1, change “particle collecting device” to – particle collecting device (dust collecting device) ---.
In paragraph [0067], lines 1-2, change “charging device” to --- charging unit (charging device) ---.
In paragraph [0067], line 3, change “fixing device” to --- fixing unit (fixing device) ---.
Appropriate correction is required.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-9 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: a flow passage to define a direction of flow of a fluid passing through the flow passage, wherein the flow passage includes a curved portion; and a particle collecting device installed in the flow passage, the particle collecting device including a filter to collect particles contained in the fluid, wherein a distribution in particle collecting performance of the filter in a direction perpendicular to the direction of flow corresponds to: a distribution in flow velocity of the fluid in the direction perpendicular to the direction of flow; or a distribution in 

Claims 10-15 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus, including: a flow passage associated with a direction flow, wherein the flow passage includes a curved portion; and a particle collecting device including a filter to collect particles contained in a fluid passing through the flow passage in the direction of flow, wherein a distribution in particle collecting performance of the filter in a direction perpendicular to the direction of flow results, at least in part, from the curved portion of the flow passage.

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inami et al disclose a blower pipe that includes an inlet port, an outlet port, a flow path that connects the inlet port and the outlet port and is bent at least in one location.

Nanjo et al disclose an air discharging device that discharges an air flow passed between a fixing member and a charger via a filter.
Yabuki et al disclose an image forming device for preventing escape of ultrafine particles into air.
Ono et al disclose a particle collecting system with a discharging electrode.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
March 15, 2022